DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a prosthetic wrist implant.
Group II, claim(s) 16-20, drawn to a method of implanting a prosthetic wrist implant.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Prosthetic wrist implant
Species A – embodied in Figures 1B-1H
Species B – embodied in Figure 2
Species C – embodied in Figures 3A and 3B
Species D – embodied in Figures 4A and 4B
Species E – embodied in Figures 5A-5D
Species F – embodied in Figures 6A and 6B
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	Inventions/Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a prosthetic wrist implant comprising a radial component and an interposed component positioned between the radial component and the carpal component, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
 	Specifically, Landanger et al. (FR 2 661 817 A1) teaches a prosthetic wrist implant (Figs. 1-8; Pg. 8, Lns. 4-6 regarding an implantation of a prosthesis at a wrist) comprising: a radial component (proximal member 1, Fig. 1, a proximal member 1 adapted to be implanted in the radius, Pg. 8, Lns. 19-21, a radial component, Pg. 10, Lns. 29-30) positioned proximal (as shown in Fig. 1) to a carpal component (distal member 2, Fig. 1, a distal member 2 adapted to be installed in particular at the second row of carpes, Pg. 8, Lns. 19-21, the second row of the carpal bones, Pg. 1, Lns. 4-8), the radial component (proximal member 1) having an elongated radial stem (portion ta, Fig. 2, the proximal member 1 has a portion 1a in the form of a shaped stem, Pg. 13, Lns. 5-6) extending in a proximal direction configured to attach (as shown in Fig. 1)
to a radius bone (a proximal member 1 adapted to be implanted in the radius, Pg. 8, Lns. 19-21, a radial component, Pg. 10, Lns. 29-30), and the carpal component (distal member 2) having a distal surface (at portion 2a, Fig. 6, the distal element 2 comprises a portion 2a resulting from a reproduction of the molding of the bones of the second row of carp, Pg. 13, Lns. 6-8) configured to attach to one or more carpal bones (a distal member 2 adapted to be installed in particular at the second row of carpes, Pg. 8, Lns. 19-21, the second row of the carpal bones, Pg. 1, Lns. 4-8); and an interposed component (at hemispherical cup 4, Fig. 1, the elements 1 and 2 are mated by complementary members 3, 4 and 5... the coupling members are respectively constituted by a ball 3 joint, one hemispherical cup 4 and a hemispherical cavity 5, Pg. 8, Lns. 26-29) positioned between the radial component (proximal member 1) and the carpal component (distal member 2), the interposed component (at hemispherical cup 4) attached to the carpal component (distal member 2) by a mobile connection (between ball 3 and hemispherical cup 4) rotatabie about a first axis (Figs. 5-7 showing ball 3 rotating about a first axis as pin 3a moves along mortise 4a; the mortise 4a discloses a determined length of arc and is arranged so that in combination with the pin 3a, an angular orientation about an axis perpendicular to the front plane and passing through the common center of the coupling elements 3, 4 and 5, Pg. 13, Lns. 24-27), and to the radial component (proximal member 1, Fig. 1) by a mobile connection (between hemispherical cup 4 and hemispherical cavity 5, Figs. 1, 2) rotatable about a second axis (Figs. 2-4 showing hemispherical cup 4 rotating about a second axis as pin 4b moves along mortise 5b; this mortise 5b discloses a determined length of arc and is arranged so that in combination with the pin 4b, an angular orientation about an axis perpendicular to the sagittal plane and passing through the common center of the coupling
elements 3, 4 and 5, Pg. 13, Lns. 31-34), the first axis (Figs. 5-7 showing ball 3 rotating about a first axis as pin 3a moves along mortise 4a) and the second axis (Figs. 2-4 showing hemispherical cup 4 rotating about a second axis as pin 4b moves along mortise 5b) being
orthogonal to each other (Fig. 8 showing the axis of mortise 4a being orthogonal to the axis of mortise 5b relative to a common center; an angular orientation about an axis perpendicular to the front plane and passing through the common center of the coupling elements 3, 4 and 5... an angular orientation about an axis perpendicular to the sagittal plane and passing through the common center of the coupling elements 3, 4 and 5, Pg. 13, Lns. 24-34).
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774